Case 2:20-bk-16040-WB        Doc 87 Filed 08/19/20 Entered 08/19/20 16:11:45                  Desc
                              Main Document    Page 1 of 2

     Aram Ordubegian (SBN 185142)
 1   M. Douglas Flahaut (SBN 245558)
     Christopher K.S. Wong (SBN 308048)
 2   ARENT FOX LLP
     555 West Fifth Street, 48th Floor                               FILED & ENTERED
 3   Los Angeles, CA 90013-1065
     Telephone: 213.629.7400
 4   Facsimile: 213.629.7401                                              AUG 19 2020
     aram.ordubegian@arentfox.com
 5   douglas.flahaut@arentfox.com                                    CLERK U.S. BANKRUPTCY COURT
     christopher.wong@arentfox.com                                   Central District of California
 6                                                                   BY kaaumoanDEPUTY CLERK

     Proposed General Bankruptcy and Restructuring
 7   Counsel for Debtors and Debtors-In-Possession
 8
                              UNITED STATES BANKRUPTCY COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
                                       LOS ANGELES DIVISION
11   In re
12   G-STAR RAW RETAIL INC., a Delaware                 Lead Case No.: 2:20-bk-16040-WB
     corporation,
13                                                      Chapter 11
              Debtor and Debtor-in-Possession.
14
     ____________________________________
15                                                      Jointly Administered with
     In re                                              Case No.: 2:20-bk-16041-WB
16
     G-STAR INC., a Delaware corporation,               ORDER AUTHORIZING THE
17
                                                        EMPLOYMENT OF RYNIKER
              Debtor and Debtor-in-Possession.          CONSULTANTS LLC AS FINANCIAL
18
     ____________________________________               ADVISOR EFFECTIVE AS OF JULY 3,
19                                                      2020
     [x] Affects both Debtors.
20   [ ] Affects G-Star Raw Retail Inc. only            [No Hearing Required Unless Requested
     [ ] Affects G-Star Inc. only.                      Pursuant to Local Bankr. R. 2014-1(b)]
21
22            Debtors and Debtors-in-Possession.
23
             IN THIS DISTRICT, AT LOS ANGELES, CALIFORNIA, ON THE DATE
24
     INDICATED BELOW:
25
             The Court has reviewed and considered the Debtors and Debtors-in-possessions'
26
     Application for an Order Authorizing the Employment of Ryniker Consultants LLC As Financial
27
     Advisor Effective As of July 3, 2020 [Dkt. No. 53] (the “Application”) filed by the above-captioned
28
     debtors and debtors-in-possession (the “Debtors”), wherein the Debtors sought to employ Ryniker

         AFDOCS/16442287.1
                                                    -1-
Case 2:20-bk-16040-WB        Doc 87 Filed 08/19/20 Entered 08/19/20 16:11:45                  Desc
                              Main Document    Page 2 of 2


 1   Consultants LLC (the “Ryniker”) as their financial advisor pursuant to 11 U.S.C. § 327 and Federal
 2   Rule of Bankruptcy Procedure 2014. No objection to the Application has been filed.
 3           After considering the Application; the declarations of Nicole Clayton and Brian Ryniker as
 4   in support of the Application; the Declaration that No Party Requested a Hearing on the Motion;
 5   and the record in these cases, the Court finds that: (1) the Ryniker does not hold or represent any
 6   interest adverse to the Debtors with respect to the matters for which it is being retained and is a
 7   “disinterested person” as that phrase is defined in 11 U.S.C. § 101(14); (2) employment of Ryniker
 8   for the purposes set forth in the Application is in the best interest of the estates and creditors; (3)
 9   notice of the Application was adequate and appropriate under the particular circumstances and no
10   other notice need be given; (4) no hearing on the Application is required; and (5) other good and
11   sufficient cause exists for granting the relief requested in the Application. Based on the forgoing,
12           IT IS HEREBY ORDERED THAT:
13           1.      The Application is APPROVED in its entirety.
14           2.      The Debtors are authorized to employ Ryniker as their financial advisor for the
15   purposes and on the terms set forth in the Application, effective as of July 3, 2020, with
16   compensation that is at the expense of the above-captioned estates and in such amount as this Court
17   may hereafter allow pursuant to 11 U.S.C. § 330.
18                                                    ###
19
20
21
22
23
24   Date: August 19, 2020

25
26
27
28


         AFDOCS/16442287.1
                                                      -2-
